  Case 18-01036       Doc 40   Filed 03/30/20 Entered 03/31/20 06:39:49              Desc Main
                                 Document      Page 1 of 2
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:     18-01036
Kenneth Grigsby                              )
                                             )               Chapter: 13
                                             )
                                                             Honorable David D. Cleary
                                             )
                                             )
               Debtor(s)                     )

                               ORDER APPROVING SETTLEMENT

       THIS MATTER coming to be heard on the Motion of the Debtor to Approve Settlement;

   THE COURT, after due notice having been given and hearing thereon, having been fully advised of
the matter, herein;

  IT IS HEREBY ORDERED:

  1. The Debtor's settlement of his personal injury claim in the amount of $22,024.41 is approved.

  2. Upon receipt of the settlement proceeds, Cullotta Bravo Law Group, shall distribute $700 to
Homer Glen Open MRI for the medical lien.

 3. Upon receipt of the settlement proceeds, Cullotta Bravo Law Group, shall distribute $5,000 to
Will County Health and Wellness for the medical lien.

 4. Upon receipt of the settlement proceeds, Cullotta Bravo Law Group, shall distribute $2,190.22 to
Amita Adventist Bolingbrook Hospital for the medical lien.

  5. Upon receipt of the settlement proceeds, Cullotta Bravo Law Group, shall distribute $986 to IL
Emergency Medical (Merchants credit) for the medical lien.

  6. The attorney fees and costs incurred by the Debtor's personal injury attorney, Goda Bravo, of
Cullotta Bravo Law Group, in the amount of $5,597.91 are approved.

   7. Cullotta Bravo Law Group will distribute the remainder of the net settlement, $7,550.28, directly
to the Debtor.

                                                          Enter:


                                                                   Honorable David D. Cleary
Dated: March 30, 2020                                              United States Bankruptcy Judge
Case 18-01036      Doc 40   Filed 03/30/20 Entered 03/31/20 06:39:49   Desc Main
                              Document     Page 2 of 2
Prepared by:
David H. Cutler, esq.
Counsel for Debtor(s):
Cutler & Associates,
4131 Main St.,
Skokie, IL 60076
Phone: (847) 673-8600
